361 F.2d 480
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PINE PRODUCTS CORPORATION, Respondent.
No. 20539.
United States Court of Appeals Ninth Circuit.
May 12, 1966.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Asso.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison, Herbert Bernhardt, Glen Bendexsen, Attys., N.L.R.B., Washington, D.C., for petitioner.
James F. Bodie, Bodie & Minturn, Prineville, Or., for respondent.
Before MERRILL and KOELSCH, Circuit Judges, and BEEKS, District Judge.
PER CURIAM:


1
The National Labor Relations Board has found that respondent violated section 8(a)(3) and (1) of the National 61 Stat. 140, as amended, 73 Stat. 525 (1959), 29 U.S.C. 158(a)(3), (1) (1964), by discharging Floyd Manley Mergel because of union activities.  It seeks enforcement of its order.  Respondent here attacks the credibility determinations of the Trial Examiner and his choice of inferences.  It persuasively argues that the discharge of Mergel was for legitimate business purposes and pursuant to legitimate managerial decisions.


2
On review the sole question is whether the Board's findings are supported by substantial evidence on the whole record.  We conclude that they are and that the order is entitled to enforcement.


3
It is so ordered.